Case: 13-30046       Document: 00512333382         Page: 1     Date Filed: 08/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 6, 2013
                                     No. 13-30046
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELTON G. MINNIEFIELD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 3:96-CR-30043-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Elton G. Minniefield, federal prisoner # 09461-035, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based
on Amendments 750 and 759 to U.S.S.G. § 2D1.1(c) (2011). Minniefield was
previously granted a sentence reduction based on Amendments 706 and 711 to
§ 2D1.1(c) (2007) when the district court reduced his base offense level by two
levels from 38 to 36 and his sentence from 292 months to 235 months. He
argues here that the district court abused its discretion when it failed to find

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30046     Document: 00512333382      Page: 2   Date Filed: 08/06/2013

                                  No. 13-30046

him accountable for less than 2.8 kilograms of cocaine base and reduce his base
offense level by another two levels from 36 to 34.
      The district court did not abuse its discretion in denying Minniefield’s
§ 3582(c)(2) motion. See United States v. Evans, 587 F.3d 667, 672-73 (5th Cir.
2009).   The record reflects that the district court considered Minniefield’s
motion, the presentence report, and the 18 U.S.C. § 3553(a) factors and
concluded that no further reduction in Minniefield’s sentence was warranted.
See id. at 672-73. Minniefield has failed to show that the district court “base[d]
its decision on an error of law or a clearly erroneous assessment of the evidence.”
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (internal quotation
marks and citation omitted). Accordingly, the judgment of the district court is
AFFIRMED.




                                        2